PRO YO STY, J.
The two plaintiffs were summoned from the city of New Orleans to the parish of Lincoln to testify as experts in the murder case of State v. Gaspar Howell; and they gave their testimony. For their services they claimed $50 a day plus actual expenses. The court allowed $25 a day and expenses. They then took a rule on the police jury of said parish to show cause why they should not be allowed the amount claimed in full. They stand very high in their profession, and testify that the said charge is reasonable, in fact, moderate, less than what is usually allowed them as experts in court cases, and that, moreover, said amount was agreed upon beforehand. There is no evidence contra. The learned trial judge thought that the matter was one wholly within the discretion of the court, and that, besides, the allowance was reasonable. These experts were entitled to the full value of their services; and the evidence shows- that this value was at least equal to the amount claimed.
The judgment appealed from is increased to $229.85 in favor of Dr. A. L. Metz and to like amount in favor of Dr. W. H. Harris, and, as thus amended, is affirmed; the parish of Lincoln to pay all costs.